DETAILED ACTION
  
1. This communication is in response to the application filed on 05/01/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2. Status of the claims: 
                               Claims 1-20 are pending.   

Note
For the clarity of the action:
              Regarding the status of a device, a device having a its address in a token in a posted queue has an available status.
               Regarding a token priority, a token being in a queue that reach 60% of its tokens limit has priority over the 40% remaining tokens.


Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

3a. Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Luff et al. (hereinafter “Luff”)  (US 2019/0286834 A1)  in view of LIN et al. (hereinafter “LIN”) (CN 105491001 A).     

Claim 1, Luff discloses  an apparatus comprising:
 a processor ( a processor, Luff,  [0055]); and
 a memory on which are stored machine-readable instructions that when executed by the processor ( a memory storing instruction executed by a processor , Luff,  [0055]), cause the processor to: 

       based on the status of the client ( token has to be present in a queue for an application in a virtual machine before a API call can be proceed using the generation of the token in the queue, Luff, [0031], Fig.3D (the token by being present the virtual machine makes the virtual machine available; the virtual machine is equated to a client))
 generate a token associated with application programming interface (API) calls to be received from the client (generating tokens that give applications in a virtual machine of a social network  access  to the social network via an application programming interface ( API ) , Luff,  [0015]) the virtual machine that is a client is disclosed in [0014]),
 the token including a value representing a priority ( a priority rule for transferring  tokens being 60 in a post queue, all of the other  tokens generated will be placed  in a comment queue and do not have priority  ( 60  is a value representing priority) ,  Luff,  [0038]); in [0028] it is stated that a token is processed when it is in the posted queue, by transferring the other token in the comment queue they do not have priority; the 60 tokens have priority)for determining an adaptive rate limiting of the API calls to be received from the client  ( determining  number of  15 API calls a token request for a specific user is being set per minute window for limiting the number of API calls received by the user , being done  by using source and category of content authorized, and user ID that determine the number of API calls, Luff,  [0036])). 


           Luff  does not disclose receive a request from a client for a status of the client; send a response to the request, the response including the status of the client and the token.

           LIN discloses receive a request from a client for a status of the client  ( receiving the executing module of the client status token  that is encrypted in the status of the client (LIN, page 8, lines 21-24 )).
send a response to the request, the response including the status of the client and the token ( response processing returning  a client status token and the client key having the status of the client  (LIN, page 8, lines 22-24 )).

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate LIN’s teachings with Luff’s teachings. One skilled in the art would be motivated to combine them in order to verify a transaction efficiently by responding to a request for a client status using a client status token and a client key by doing so the status of a client will be  stated more accurately.

Regarding claim 7, Luff and LIN disclose the apparatus of claim 1, wherein the token is a JavaScript Object Notation (JSON) token or a JSON Web Token (JWT) (token is disclosed being  a JavaScript Object Notation (JSON) token, Luff,  [0036])).  
 
3b. Claims 2 and  6  are rejected under 35 U.S.C. 103 as being unpatentable over Luff in view of LIN as applied to claims 1 and 7  above, and further   in view of Iyengar et al. (hereinafter “Iyengar”) (US 2007/0266426 A1).     

Regarding claim 2, Luff and LIN disclose the apparatus of claim 1.

           Luff  in view of LIN do not disclose wherein the instructions cause the processor to: generate the token to include a header, a body, and a signature, wherein the body includes the value representing the priority for determining the adaptive rate limiting of the API calls to be received from the client.   

          Iyengar discloses wherein the instructions cause the processor to: generate the token to include a header, a body, and a signature ( a token having a header, a body, a quality of service having a priority order that is a signature  (Iyengar, [0004]), wherein the body includes the value representing the priority for determining the adaptive rate limiting of the API calls to be received from the client ( an ordered numeric value of the  priority level  is embedded in a token using an adaptive server that allocate the maximum amount resources that represent the quality of service of a client where the request of an adaptive client priority level is provided by an API that is used by algorithms for providing the adaptive priority level of the client device   (Iyengar, [0027], [0029]).   
 
     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Iyengar’ s teachings with Luff’s teachings in view of LIN’s teachings. One skilled in the art would be motivated to combine them in order to efficiently send data to a client device by using an adaptive server that maximizes the amount resources that a client receives based on the quality of service of the client.  

Regarding claim 6, Luff , LIN, and Iyengar disclose the apparatus of claim 2, wherein the instructions cause the processor to: generate the token to include the value representing the priority associated with the adaptive rate limiting of the API calls to be received from the client (generating tokens that give applications in a virtual machine of a social network  access  to the social network via an application programming interface ( API ) , Luff,  [0015]) the virtual machine that is a client is disclosed in [0014]).

           Luff  in view of LIN do not disclose the value including at least one of: a work indicator indicating an amount of work to be performed on the client; a priority indicator associated with the client; a category of device associated with the client; or server load information.   

 
         Iyengar discloses the value including at least one of: a work indicator indicating an amount of work to be performed on the client; a priority indicator associated with the client; a category of device associated with the client; or server load information ( an ordered numeric value of the  priority level  representing the amount resources of the quality of service of a client is disclosed  (Iyengar, [0027])).    

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Iyengar’ s teachings with Luff’s teachings in view of LIN’s teachings. One skilled in the art would be motivated to combine them in order to efficiently send data to a client device by using an adaptive server that maximizes the amount resources that a client than receives based on the quality of service of the client

3c. Claims 3-5  are rejected under 35 U.S.C. 103 as being unpatentable over Luff in view of LIN as applied to claims 1-2 and 6-7  above, and further   in view of McClune et al. (hereinafter “McClune”) (US 2017/0063759 A1).     

Regarding claim 3, Luff, LIN, Iyengar disclose the apparatus of claim 2.

         Luff in view of LIN and in view of Iyengar do not disclose wherein the instructions cause the processor to: determine an amount of work associated with the API calls to be received from the client; and generate a name-value pair associated with the determined amount of work, the name-value pair to be included in the body of the token.  

          McClune discloses wherein the instructions cause the processor to: determine an amount of work associated with the API calls to be received from the client ( the volume of content given to a use being estimated by  a number of API calls to send to a client (McClune, [0026])); and generate a name-value pair associated with the determined amount of work ( A table made of (source, ID) is being associated with the volume of content given to send to a client (McClune, [0026]); the source, ID is equated to name-value  pair), the name-value pair to be included in the body of the token ( A (source, ID) pair being is being associated with the information object of a token directed to a worker process (McClune, [0029]); the source, ID is equated to name-value  pair).     

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate McClune’ s teachings with Luff’s teachings in view of LIN and in view of Iyengar’s teachings. One skilled in the art would be motivated to combine them in order to balance efficiently the amount of API calls to be sent to a client by estimated the number of API calls to send to the client by doing so latency of content sent to the client will be reduced .


Regarding claim 4, Luff, LIN, Iyengar, and McClune disclose the apparatus of claim 3. 

         Luff in view of LIN and in view of Iyengar do not disclose do not disclose wherein the determined amount of work associated with the API calls to be received from the client includes: a number of the API calls that the client is to make; and/or a number of files that the client is to download.  
          McClune discloses wherein the determined amount of work associated with the API calls to be received from the client ( the volume of content given to a use being estimated by  a number of API calls to send to a client (McClune, [0026])) includes: a number of the API calls that the client is to make; and/or a number of files that the client is to download ( a number of API calls to send to a client being estimated  (McClune, [0026])).       

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate McClune’ s teachings with Luff’s teachings in view of LIN and in view of Iyengar’s teachings. One skilled in the art would be motivated to combine them in order to balance efficiently the amount of API calls to be sent to a client by estimated the number of API calls to send to the client by doing so latency of content sent to the client will be reduced .
 
Regarding claim 5, Luff, LIN, Iyengar, and McClune disclose the apparatus of claim 4.

         Luff in view of LIN and in view of Iyengar do not disclose do not disclose wherein the name-value pair associated with the amount of work includes an integer based on the number of the API calls to be made and/or the number of files to be downloaded.    

          McClune discloses wherein the name-value pair associated with the amount of work ( A table made of (source, ID) is being associated with the volume of content given to send to a client (McClune, [0026]); the source, ID is equated to name-value  pair) includes an integer based on the number of the API calls to be made and/or the number of files to be downloaded ( a number of API calls to be sent to a client (McClune, [0026])).      

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate McClune’ s teachings with Luff’s teachings in view of LIN and in view of Iyengar’s teachings. One skilled in the art would be motivated to combine them in order to balance efficiently the amount of API calls to be sent to a client by estimated the number of API calls to send to the client by doing so latency of content sent to the client will be reduced .
 
3d. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Luff in view of LIN as applied to claims 1 and 7 above, and further   in view of Yin et al. (hereinafter “Yin”)  (US 8,959,572  B2).      

Regarding claim 8, Luff and LIN disclose the apparatus of claim 1. 

           Luff  in view of LIN do not disclose wherein the instructions cause the processor to: receive a second request from the client to access data associated with at least one job to be performed on the client, the second request including the token; authenticate the second request based on a signature included in the token; and grant the second request based on a work indicator included in the token, the work indicator being related to an amount of work associated with the status of the client to be performed on the client.

           Yin discloses wherein the instructions cause the processor to: receive a second request from the client to access data associated with at least one job to be performed on the client (receiving a request for accessing a server from a device where the request is for accessing an administrated resource ( the administrated resource is equated to a data resource; a request for accessing data is equated to a second request) (Yin, column 1, lines 22-25)), the second request including the token (a token being associated with access request  of resource (Yin, column 5, lines 4-10)); authenticate the second request based on a signature included in the token; and grant the second request based on a work indicator included in the token ( access request being approved based on administrated resources requested  being authenticated from the token  (Yin, column 5, lines 4-20)), the work indicator being related to an amount of work associated with the status of the client to be performed on the client (administrated resource associated  the status  associated with a client  where the performing of administrated resource is equated to an amount of work being performed (Yin, column 4, lines 25-34)).   



     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Yin’ s teachings with Luff’s teachings in view of LIN’s teachings. One skilled in the art would be motivated to combine them in order to identify a second request efficiently by associated the request with the resource associated that are used for accessing the request by doing do request will be identified more accurately by using resource used for identified the request.

3e. Claims 9 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Luff in view of LIN, in view of Yin  as applied to claims 1  and 7 above, and further   in view of Roth et al. (hereinafter “Roth”)  (US 9,602,482 B1).        

Regarding claim 9, Luff, LIN, and  Yin disclose the apparatus of claim 8.

           Luff  in view of LIN and in view of Yin do not disclose wherein the instructions cause the processor to: in response to a determination that the work indicator is less than a predetermined value, deny the second request.    

          Roth discloses wherein the instructions cause the processor to: in response to a determination that the work indicator is less than a predetermined value, deny the second request ( a service request  is rejected when it is determined that the number of count is less than a predetermined number (Roth, column 8,  lines 48-66 )).

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Roth’ s teachings with Luff’s teachings in view of LIN and in view of Yin’s teachings. One skilled in the art would be motivated to combine them in order to reject a request efficiently when a determined number is less than a predetermine number in a token service by doing so the authentication of the token service would be done efficiently.

Regarding claim 10, Luff, LIN, and  Yin disclose the apparatus of claim 8. 

           Luff  in view of LIN and in view of Yin do not disclose wherein the instructions cause the processor to: in response to granting the second request, decrement the work indicator; update the token to include the work indicator that is decremented; and return the token to the client.   

           Roth discloses wherein the instructions cause the processor to: in response to granting the second request, decrement the work indicator; update the token to include the work indicator that is decremented ( a policy service is change by having  a count being decremented after a request for service is granted (Roth, column 8,  lines 48-66 ) fig. 4 ); and return the token to the client ( a token server is communicating token to a client based on travel change of a packet with a decremented count rout (Roth, column , lines )).   

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Roth’ s teachings with Luff’s teachings in view of LIN and in view of Yin’s teachings. One skilled in the art would be motivated to combine them in order to reject a request efficiently when a determined number is less than a predetermine number in a token service by doing so the authentication of the token service would be done efficiently.
 
4. Claims 11 and 15-16  are rejected under 35 U.S.C. 103 as being unpatentable over Yin,  in view of Hammad et al. (hereinafter “Hammad”) (US 2011/0119155 A1), and further   in view of McClune.     

Regarding claim 11, Yin discloses a method comprising: 
          receiving, by a processor, a request from a client for a status update (receiving, by an authentication server, the access request of a client policy  information that has a client associated with a status  that complied with the modification policy (by being compliant with the modification policy the status is also being update)  (Yin, column 4, lines 52-55; column 4, lines 32-34));
         in response to the request for the status update (sending a response to a request (Yin, column 4, lines 65-67)), sending, by the processor, the token to the client together with the status update (sending a response to a request, by an authentication server, (Yin, column 4, lines 65-67)) ( a token is  in the response to the request , and a status that is associated with a client policy  information is also in the response to the request (Yin, column 4, lines  65-67; column 5, lines 1-3)).  
  
         Yin does not disclose  in response to the request for the status update, identifying, by the processor, a number of application programming interface (API) calls to be received from the client; determining, by the processor, an amount of work to be performed on the client, the amount of work being associated with the number of API calls to be received from the client; generating, by the processor, a token associated with the amount of work to be performed on the client, the token including a work indicator representing a priority associated with the number of API calls to be received from the client.

        Hammad discloses  in response to the request for the status update, identifying, by the processor, a number of application programming interface (API) calls to be received from the client ((when a degree of assurance proved that a user’s device is present during a transaction (Hammad, [0153 )); an access control generates a token that validates the access of the user’s device using I/O instruction API function calls (Hammad, [0158]-[0159] )); generating, by the processor, a token associated with the amount of work to be performed on the client, the token including a work indicator representing a priority associated with the number of API calls to be received from the client ( an access control generates a token that validates the access of the user’s device using I/O instruction API function calls (Hammad, [0158]-[0159] )).

        It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Hammad’s teachings with Yin’s teachings. One skilled in the art would be motivated to combine them in order to verify a transaction efficiently for using a token that is sent with an APT function call that proves the user’s device has the right to access a service.

             Yin in view of Hammad do not disclose determining, by the processor, an amount of work to be performed on the client, the amount of work being associated with the number of API calls to be received from the client. 

            McClune discloses determining, by the processor, an amount of work to be performed on the client, the amount of work being associated with the number of API calls to be received from the client ( the volume of content given to a use being estimated by  a number of API calls to send to a client (McClune, [0026])) ( a number of API calls to send to a client being estimated  (McClune, [0026])).

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate McClune’ s teachings with Yin’s teachings in view of Hammad. One skilled in the art would be motivated to combine them in order to balance efficiently the amount of API calls to be sent to a client by estimated the number of API calls to send to the client by doing so latency of content sent to the client will be reduced .

Regarding claim 15, Yin, Hammad, and McClune disclose the method of claim 11.

          Yin in view of Hammad do not disclose further comprising: determining the number of application programming interface (API) calls and/or a number of files to be downloaded associated with at least one job to be performed on the client; and generating the work indicator based on the number of API calls and/or the number of files to be downloaded associated with the at least one job to be performed on the client.

           McClune discloses further comprising: determining the number of application programming interface (API) calls and/or a number of files to be downloaded associated with at least one job to be performed on the client ( the volume of content given to a use being estimated by  a number of API calls to send to a client (McClune, [0026])); and generating the work indicator based on the number of API calls and/or the number of files to be downloaded associated with the at least one job to be performed on the client ( a number of API calls to send to a client being estimated  (McClune, [0026])).   

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate McClune’ s teachings with Yin’s teachings in view of Hammad. One skilled in the art would be motivated to combine them in order to balance efficiently the amount of API calls to be sent to a client by estimated the number of APIs call to send to the client by doing so latency of content sent to the client will be reduced .

Regarding claim 16, Yin, Hammad, McClune disclose the method of claim 15. 

         Yin in view of Hammad do not disclose wherein the work indicator is an integer based on the number of API calls and/or the number of files to be downloaded.

          McClune discloses wherein the work indicator is an integer based on the number of API calls and/or the number of files to be downloaded ( a number of API calls to be sent to a client (McClune, [0026])).

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate McClune’ s teachings with Yin’s teachings in view of Hammad. One skilled in the art would be motivated to combine them in order to balance efficiently the amount of API call to be sent to a client by estimated the number of API call to send to the client by doing so latency of content sent to the client will be reduced .

4a. Claim 12 and 14  is rejected under 35 U.S.C. 103 as being unpatentable over Yin,  in view of Hammad, in view of  McClune, as applied to claims 11 and 15-16  above, and further   in view of Iyengar.     

Regarding claim 12, Yin, Hammad, McClune disclose the method of claim 11.

              Yin in view of Hammad and in view of McClune do not disclose further comprising: generating the token to include a header, a body, and a signature, wherein the body includes the work indicator based on the amount of work to be performed on the client.   

          Iyengar discloses further comprising: generating the token to include a header, a body, and a signature, wherein the body includes the work indicator based on the amount of work to be performed on the client ( an ordered numeric value of the  priority level  is embedded in a token using an adaptive server that allocate the maximum amount resources that represent the quality of service of a client where the request of an adaptive client priority level is provided by an API that is used by algorithms for providing the adaptive priority level of the client device   (Iyengar, [0027], [0029]).    

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Iyengar’ s teachings with Yin’s teachings in view of Hammad and in view of McClune’ s teachings. One skilled in the art would be motivated to combine them in order to efficiently send data to a client device by using an adaptive server that maximize the amount resources a client than receives based the quality of service of the client .
   

Regarding claim 14, Yin, Hammad, McClune, and Iyengar disclose the method of claim 12. 

             Yin in view of Hammad do not disclose further comprising: determining a plurality of name-value pairs corresponding to the amount of work to be performed on the client, the plurality of name-value pairs including at least one of:  the work indicator, an identification of an issuer of the work indicator, a priority indicator associated with the work indicator, a work indicator issued time, a work indicator expiration time, a category of devices associated with the client, and/or server load balancing information.

      McClune discloses determining a plurality of name-value pairs corresponding to the amount of work to be performed on the client ( the volume of content given to a use being estimated by  a number of API calls to send to a client (McClune, [0026])), the plurality of name-value pairs including at least one of:  the work indicator, an identification of an issuer of the work indicator, a priority indicator associated with the work indicator, a work indicator issued time, a work indicator expiration time, a category of devices associated with the client, and/or server load balancing information ( A table made of (source, ID) is being associated with the volume of content given to send to a client (McClune, [0026]); the source, ID is equated to name-value  pair).  

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate McClune’ s teachings with Yin’s teachings, in view of Hammad, and in view of Iyengar’ s teachings. One skilled in the art would be motivated to combine them in order to balance efficiently the amount of API calls to be sent to a client by estimated the number of API calls to send to the client by doing so latency of content sent to the client will be reduced .

4b. Claim 13  is rejected under 35 U.S.C. 103 as being unpatentable over Yin,  in view of Hammad, in view of  McClune, in view of  Iyengar as applied to claims 11-12 and 14-16  above, and further   in view of Ross et al. (hereinafter “Ross”) (US 2019/0334884 A1).     

Regarding claim 13, Yin, Hammad, McClune, Iyengar disclose the method of claim 12.

              Yin in view of Hammad in view of McClune and in view of Iyengar do not disclose wherein the token is a JavaScript Object Notation (JSON) token or a JSON Web Token (JWT).  

             Ross discloses wherein the token is a JavaScript Object Notation (JSON) token or a JSON Web Token (JWT)   ( a token is a  JavaScript Object Notation (JSON) Web Token  (Ross, [0076])).   
 
           It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Ross’ s teachings with Yin’s teachings in view of Hammad in view of McClune’s teachings, and in view of Iyengar’s teachings. One skilled in the art would be motivated to combine them in order to authenticate appropriately the access of a webpage by an internet user efficiently by using  a  JavaScript Object Notation (JSON) Web Token that validates the token associated with the result of the request efficiently.
 
4c. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yin,  in view of Hammad, in view of  McClune, as applied to claims 11 and 15-16  above, and further   in view of Roth et al. (hereinafter “Roth”)  (US 9,602,482 B1).

Regarding claim 17, Yin, Hammad, McClune disclose the method of claim 11, further comprising: 
       receiving a second request from the client, the second request including an API call among the number of API calls to be received from the client (receiving a request for accessing a server from a device where the request is for accessing an administrated resource ( the administrated resource is equated to a data resource; a request for accessing data is equated to a second request) (Yin, column 1, lines 22-25));
       determining that the token is included in the second request (a token being associated with access request  of resource (Yin, column 5, lines 4-10)); authenticating the second request based on a signature included in the token ( access request being approved based on administrated resources requested  being authenticated from the token  (Yin, column 5, lines 4-20));  
      granting access to the API call based on a value of the work indicator ( access request being approved based on administrated resources requested  being authenticated from the token  (Yin, column 5, lines 4-20).

              Yin in view of Hammad and in view of McClune do not disclose in response to granting the access to the API call, decrementing the value of the work indicator; and returning an updated token having the value of the work indicator that is decremented.

           Roth discloses in response to granting the access to the API call, decrementing the value of the work indicator; and returning an updated token having the value of the work indicator that is decremented ( a policy service is change by having  a count being decremented after a request for service is granted (Roth, column 8,  lines 48-66 ) fig. 4 ).   

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Roth’ s teachings with Yin’s teachings in view of Hammad and in view of McClune’s teachings. One skilled in the art would be motivated to combine them in order to reject a request efficiently when a determined number is less than a predetermine number in a token service by doing so the authentication of the token service would be done efficiently.

5. Claim 18  is rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (hereinafter “Yin”)  (US 8,959,572  B2) in view of Roth et al. (hereinafter “Roth”)  (US 9,602,482 B1). 

Regarding claim 18, a non-transitory computer-readable medium on which is stored machine- readable instructions that, when executed by a processor, cause the processor to:
        receive a request from a client for data associated with at least one job to be performed on the client (receiving a request for accessing a server from a device where the request is for accessing an administrated resource ( the administrated resource is equated to a data resource) (Yin, column 1, lines 22-25));
        grant the request for the data associated with the at least one job to be performed on the client based on a token included in the request (a token being associated with access request  of resource (Yin, column 5, lines 4-10)), the token including a work indicator based on an amount of work associated with the at least one job to be performed on the client ( access request being approved based on administrated resources requested  being authenticated from the token  (Yin, column 5, lines 4-20)); 

    Yin does not disclose  decrement the work indicator in response to granting the request for the data associated with the at least one job to be performed on the client; and 
        send an updated token to the client, the updated token including the work indicator having a decremented value.  

           Roth discloses decrement the work indicator in response to granting the request for the data associated with the at least one job to be performed on the client ( a policy service is change by having  a count being decremented after a request for service is granted (Roth, column 8,  lines 48-66 ) fig. 4 ); and  
        send an updated token to the client, the updated token including the work indicator having a decremented value ( a token server is communicating token to a client based on travel change of a packet with a decremented count rout (the token by having traveling information change is being updated) (Roth, column 2, lines 52-59; column 10, 28-44 )).  

             It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Roth’ s teachings with Yin’s teachings. One skilled in the art would be motivated to combine them in order to reject a request efficiently when a determined number is less than a predetermine number in a token service by doing so the authentication of the token service would be done efficiently.

5a. Claim 19  is rejected under 35 U.S.C. 103 as being unpatentable over Yin, in view of Roth as applied to claim 18  above, and further  in view of Ross.

Regarding claim 19, Yin and Roth disclose the non-transitory computer-readable medium of claim 18.

         Yin in view of Roth do not disclose wherein the token is a JavaScript Object Notation (JSON) token or a JSON Web Token (JWT), the token including a header, a body, and a signature and the work indicator is included in the body.  

          Ross discloses wherein the token is a JavaScript Object Notation (JSON) token or a JSON Web Token (JWT), the token including a header, a body, and a signature and the work indicator is included in the body ( a token is a  JavaScript Object Notation (JSON) Web Token  (Ross, [0075])).   
 
     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Ross’ s teachings with Yin’s teachings in view of Roth’s teachings. One skilled in the art would be motivated to combine them in order to authenticate appropriately the access of a webpage by an internet user efficiently by using  a  JavaScript Object Notation (JSON) Web Token that validates the token associated with the result of the request efficiently.
 
5b. Claim 20  is rejected under 35 U.S.C. 103 as being unpatentable over Yin, in view of Roth as applied to claim 18  above, and further  in view of Chitilian et al. (hereinafter “Chitilian”) (US 2018/0357660  A1).     

Regarding claim 20, Yin and Roth disclose the non-transitory computer-readable medium of claim 18. 

         Yin in view of Roth do not disclose further comprising: determine a remaining number of application programming interface (API) calls and/or a remaining number of files to be downloaded associated with the at least one job to be performed on the client after the request for the data associated with the at least one job to be performed on the client is granted; and decrement the work indicator based on the remaining number of API calls and/or the remaining number of files to be downloaded associated with the at least one job to be performed on the client.      

          Chitilian discloses further comprising: determine a remaining number of application programming interface (API) calls and/or a remaining number of files to be downloaded associated with the at least one job to be performed on the client after the request for the data associated with the at least one job to be performed on the client is granted ( determine a given cardinality limit of additional of API calls are allowed to be process for a request for an advertising service (Chitilian, claim 1; Fig.1A, network 104 is used to download data of an AIP call)); and
        decrement the work indicator based on the remaining number of API calls and/or the remaining number of files to be downloaded associated with the at least one job to be performed on the client (for reach giving request  the cardinal request is less than the determined cardinal limit of the API calls based on API calls that  do not have time out before the a response to the previous API calls  (Chitilian, claim 1; Fig.1A)).     

        It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Chitilian’ s teachings with Yin’s teachings in view of Roth’s teachings. One skilled in the art would be motivated to combine them in order to determine efficiently how many APT call to be downloaded when a cardinal  limit .

Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                     


/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455